Citation Nr: 0323511	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for sinusitis, as a 
result of exposure to ionizing radiation. 

2.  Entitlement to service connection for residuals of 
scarlet fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the RO in New York, New 
York, which denied service connection for sinusitis.  This 
case is also on appeal from an October 1999 decision by the 
RO in New York, New York, which denied service connection for 
scarlet fever.      


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for sinusitis and residuals of scarlet fever and the VA has 
made reasonable efforts to develop such evidence.

2.  Sinusitis, as a result of exposure to ionizing radiation, 
is not a disorder of service origin or attributable to any 
incident therein.

3.  Residuals of scarlet fever is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

Sinusitis, as a result of exposure to ionizing radiation, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2002).

Residuals of scarlet fever were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the March 
1998, November 1998 and October 1999 rating decisions, in the 
February 2000 statement of the case, the March 2003 
supplemental statement of the case and VA letters to the 
veteran dated in March 1998, March 1999, October 1999 and 
June 2002 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments.  The rating decisions, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from July 1943 to March 
1946.

Service medical records show that on medical examination 
performed for induction purposes in June 1943, the veteran's 
septum was deviated to the right.  In a physical examination 
also performed in June 1943, his nose was listed as normal.  
In March 1944, the veteran presented with a sore throat and 
rash.  The diagnosis was scarlet fever.  He was admitted to 
the U.S. Naval Hospital in Norfolk, Virginia, for 
approximately 3 weeks.  On separation examination, performed 
in March 1946, his nose showed no defects and his sinuses 
were listed as normal.  He reported a history of scarlet 
fever.   

In August 1997, the veteran submitted a statement, which 
indicated that while he was stationed on the USS NAIFEH, he 
was knocked semi-unconscious when a 40-millimeter gun fired 
inches over his head.  He experienced bleeding and pain.  The 
pharmacist mate on board treated him for his injuries as well 
as for his sinus disorder.  Along with the August 1997 
statement, the veteran submitted photographs of the Naval 
ship USS NAIFEH 352.  

In September 1997, an acquaintance of the veteran's submitted 
a statement.  He indicated that he served with the veteran 
onboard the USS NAIFEH DE 352.  During their service, he 
recalled an incident whereby he noticed the veteran being 
carried away and taken to sickbay with blood coming from his 
head and ears.  The veteran was taken off duty for a 
considerable length of time.   

During a February 1998 VA examination, the veteran reported 
that while in service he experienced congestion of his 
sinuses and underwent sinus drainage procedures.  The 
congestion persisted intermittently to the present.  The 
diagnostic impression was chronic sinusitis with Eustachian 
tube involvement and both sinus congestion and intermittent 
middle ear congestion with symptoms of crackling.

VA outpatient progress notes dated July 1998 and October 1998 
reflect treatment for rhinitis.  In a treatment note dated 
July 1998, the veteran complained of pain over his eyes and 
around the maxillary region.  In a treatment note dated 
October 1998, the veteran was diagnosed with chronic 
rhinitis.  A CT scan revealed no significant abnormalities of 
his sinuses.   

In August 1998, the RO received a copy of letter, written by 
the veteran and addressed to G.B., who allegedly treated the 
veteran in service for a sinus disorder.  In the letter, the 
veteran asked G.B. to submit a statement attesting to his 
treatment of the veteran during service.  The veteran added a 
notation to the letter noting that G.B. never responded.    

In January 1999, the RO received a letter from the veteran 
dated January 1944, which he had sent to his family while in 
service.  In the letter, he thanked his mother for sending 
him stuff for his nose.
 
In a statement from the veteran dated January 1999, he 
reported that during service he received nasopharyngeal 
radium treatments and these treatments contributed to his 
sinus disorder.  He also reported that while in service, he 
was quarantined for 3 weeks with scarlet fever.     

In April 1999, the veteran reported that the nasopharyngeal 
radium treatments consisted of putting Q-tips in his nose, 
which elicited tears from his eyes.  These treatments 
occurred onboard the USS NAIFEH in 1944 and 1945, as well as 
on other bases.  The first doctors who treated him for his 
sinuses passed away.    

During a VA examination in June 1999, the veteran reported a 
history of nasal congestion, headaches in the frontal area of 
the head and obstruction of the nose from time to time.  The 
diagnosis was chronic rhinitis, symptomatic, without any 
sinusitis.  The examiner opined that the veteran had a 
history of radiation exposure when he had radiation treatment 
in Norfolk Naval Hospital between 1944 and 1945.

In April 2000, the veteran was treated by J.A. Collins, M.D. 
and was diagnosed with chronic sinusitis.  

Analysis

The veteran contends that he incurred sinusitis as a result 
of exposure to ionizing radiation and residuals of scarlet 
fever in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Sinusitis

The veteran claims service connection for sinusitis as a 
result of exposure to ionizing radiation.

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  First, there are 
certain types of cancer that will be presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Sinusitis is neither a form of cancer under 38 U.S.C.A. 
§ 1112(c), nor is it listed as a radiogenic disease pursuant 
to 38 C.F.R. §  According to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d), the diseases that can be service connected 
in a radiation- exposed veteran if they become manifest to a 
compensable degree at any time after discharge are: leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer; 
breast cancer; cancer of the pharynx; esophageal cancer; 
stomach cancer; small intestine cancer; pancreatic cancer; 
multiple myeloma; lymphomas (except Hodgkin's disease); bile 
duct cancer; gall bladder cancer; primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); cancer of 
the salivary gland; urinary tract cancer; and bronchiolo-
alveolar carcinoma.

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
thyroid cancer; breast cancer; lung cancer; bone cancer; 
liver cancer; skin cancer; esophageal cancer; stomach cancer; 
colon cancer; pancreatic cancer; kidney cancer; urinary 
bladder cancer; salivary gland cancer; multiple myeloma; 
posterior subcapsular cataracts; non- malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Because sinusitis is not included under the provision cited 
above, neither regulation is applicable in this case.  
However, if a claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b)(2), the VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311, provided that the claimant has cited or 
submitted competent scientific evidence or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  In this case, no such evidence has 
been submitted.  

Service medical records show that in June 1943 his nose was 
listed as normal.  On separation examination in March 1946, 
his nose showed no defects and his sinuses were listed as 
normal.  Post-service medical records are negative for a 
sinus disorder for many years after service.  The first 
medical evidence of a sinus disorder is dated in 1998, almost 
52 years after service.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's sinusitis developed as a result of exposure to 
ionizing radiation during service.  In a February 1998 VA 
examination, he was diagnosed with chronic sinusitis and 
reported that he underwent sinus drainage procedures during 
service.  

In several statement which the veteran sent to the RO, he 
specifically noted that he received nasopharyngeal radium 
treatments and these treatments contributed to his sinus 
disorder.  There is nothing in the record showing this 
treatment during service.    

Further, during a VA examination in June 1999, the veteran 
was diagnosed with chronic rhinitis, symptomatic, without any 
sinusitis.  The examiner opined that the veteran had a 
history of radiation exposure with radiation treatment in the 
Norfolk Naval Hospital between 1944 and 1945.  The Board 
notes that this statement is clearly based on the history 
provided by the veteran.  A mere recitation of the veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such this medical statement has no 
probative value in connecting sinusitis with radiation 
exposure in service.  Id. 

The only evidence of record supporting the veteran's claim is 
his own lay opinions, as well as that of an acquaintance who 
submitted a lay statement in September 1997.  However, 
neither the veteran nor the noted acquaintance has been shown 
to possess medical credentials or to otherwise have the level 
of medical expertise needed to provide a competent opinion as 
to the etiology of sinusitis as a result of exposure to 
ionizing radiation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As these lay statements do not 
contain competent medical evidence, they lack probative 
value.
  
As there is no medical evidence which demonstrates that the 
veteran suffers from sinusitis as a result of exposure to 
ionizing radiation, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for sinusitis as a result of exposure to ionizing 
radiation.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Scarlet Fever

The veteran claims service connection for residuals of 
scarlet fever which he asserts was incurred during military 
service.  Service medical records show that in March 1944 the 
veteran was diagnosed with scarlet fever and spent 
approximately three weeks in the U.S. Naval Hospital.  There 
are no post service medical records which reflect treatment 
for residuals of scarlet fever.  

The veteran has asserted that he incurred residuals of 
scarlet fever as a result of his service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there is no medical evidence which demonstrates that the 
veteran suffers from residuals of scarlet fever as a result 
of service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of scarlet fever.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis as a result 
of exposure to ionizing radiation is denied.

Entitlement to service connection for residuals of scarlet 
fever is denied.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

